Citation Nr: 0715144	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-32 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from July 1942 to September 
1945, from March 1946 to March 1949, and from March 1949 to 
August 1953. The veteran's death occurred in December 2003, 
and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision and an August 2004 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA). The appellant's motion to advance this 
case on the docket due to her advanced age was granted by the 
Board in June 2006. 38 C.F.R. § 20.900(c) (2006).

In a June 2006 decision, the Board denied the claim of 
entitlement to accrued benefits, and that issue is no longer 
before the Board. The Board also remanded the claims of 
service connection for the cause of the veteran's death, and 
entitlement to death pension benefits in order to obtain 
additional information.     

FINDINGS OF FACT

1.  The veteran died in December 2003; the certificate of 
death lists the immediate cause of the veteran's death as 
atherosclerotic cardiovascular disease.

2.  At the time of the veteran's death he was service 
connected and in receipt of a 40 percent disability 
evaluation for osteoarthritis of the lumbar spine with 
degenerative disc disease; and a 0 percent rating for 
residuals of a right metatarsal fracture.

3.  Cardiovascular disease is not shown during service or to 
a compensable degree within one year after service.

4. A service-connected disability is not shown to have caused 
or materially or substantially contributed to the cause of 
death. 

5.  In January 2004, the appellant filed a claim of 
entitlement to death pension benefits.

6.  The appellant's countable income consisted of monthly 
income from Social Security Administration (SSA) benefits.

7. The appellant's annualized countable income exceeded the 
maximum annual income for death pension benefits for a 
surviving spouse.

CONCLUSION OF LAW

1. Cardiovascular disease was not incurred in or aggravated 
by wartime service, and may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

2. A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death. 38 
U.S.C.A. §§ 1310, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.310 
(a), 3.312 (2006).

3.  The appellant's countable income is excessive for receipt 
of death pension benefits. 38 U.S.C.A. §§ 1521, 1541, 5107 
(West 2002); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection for the Cause of the Veteran's Death

The appellant asserts that the cause of the veteran's death 
should be service connected. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and cardiovascular 
disease, including hypertension manifests to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service. 38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability. Hickson v. West, 2 Vet. App. 247, 253 (1999).

With respect to cause of death, a veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death. 38 C.F.R. § 
3.312(a). This question will be resolved by the use of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports. 38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto. 38 C.F.R. § 3.312(b). In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312(c)(1).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases. There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature. 38 C.F.R. § 3.312(c)(3)-
(4).

The evidence in this case establishes that the veteran passed 
away in December 2003. The death certificate shows that his 
immediate cause of death as atherosclerotic cardiovascular 
disease.

At the time of the veteran's death he was service connected 
and in receipt of a 40 percent disability evaluation for 
osteoarthritis of the lumbar spine with degenerative disc 
disease; and a 0 percent rating for residuals of a right 
metatarsal fracture.

The veteran's service medical records including service 
separation physical examination records are entirely negative 
for any complaints, findings, or diagnoses referable to 
cardiovascular disease, including hypertension.  

VA X-rays of the lumbar spine in the late 1980's and early 
1990's revealed calcifications within the aorta.  No 
pertinent diagnoses were offered. 

A VA clinical record dated in June 2001, shows the veteran 
had an elevated blood pressure reading of 155/85. The 
diagnostic assessment was, mild elevation of blood pressure. 
VA medical records through September 2003 reveal no findings 
pertaining to cardiovascular disease.     

In a March 2007 medical opinion, after review of the claims 
folder, a VA physician reviewed the veteran's medical history 
and opined that the cause of his death (atherosclerotic 
cardiovascular disease) was not related to his service-
connected disabilities, as his service-connected disabilities 
are not a risk factor for CAD (coronary artery disease).

Analysis

The appellant's claim rests on the assertions that either 
cardiovascular disease that caused his death is related to 
his military service or that his service-connected 
disabilities caused or contributed to cause his death.

As indicated by the certificate of death, the veteran's death 
has been attributed to atherosclerotic cardiovascular 
disease.  The veteran's service medical records are entirely 
absent for any medical evidence of cardiovascular disease. 
Not until the late 1980's was X-ray evidence of aorta 
calcifications reported, albeit without any clinical 
diagnoses referable to cardiovascular disease. Many years 
later an isolated episode of an elevated blood pressure 
reading was reported, yet no cardiovascular diagnoses had 
been made. There is an absence of any pertinent 
cardiovascular pathology until the veteran's demise in 2003, 
when atherosclerotic cardiovascular disease was shown on the 
certificate of death.  

Based on these findings, it must be concluded that 
cardiovascular disease was not shown during service or to a 
compensable degree within one year after service.  
Cardiovascular disease is first shown many years after the 
veteran's military service.

As indicated, at the time of the veteran's death he was 
service-connected for osteoarthritis of the lumbar spine with 
degenerative disc disease rated 40 percent disabling, and 0 
percent for residuals of a right metatarsal fracture. There 
is a dearth of any clinical information which shows or 
suggests any relationship between the above named service-
connected disabilities and the cause of his death, 
atherosclerotic cardiovascular disease. It is noted that in a 
March 2007 medical opinion, a VA physician specifically 
indicates that the cause of the veteran's death was not 
related to his service-connected disabilities in that they 
are not risk factors for coronary artery disease. The post-
service clinical record does not reveal any competent medical 
evidence that establishes an etiological link or nexus 
between the veteran's periods of military service or his 
service-connected disabilities for that matter, and the cause 
of his death, atherosclerotic heart disease. A service-
connected disability is not shown to have caused or 
materially or substantially contributed to the cause of 
death. 

The appellant's contentions that veteran's death was caused 
by service or his service-connected disabilities have been 
considered, but the law on this point is well established.  
The Court of Appeals for Veterans Claims has held that where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The appellant is not shown to have the medical 
expertise required to establish a nexus in this matter and 
this evidence is of limited probative value.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The weight of the evidence is against 
the appellant's claim. Service connection for the cause of 
the veteran's death is denied.    


II.  Entitlement to Death Pension Benefits

The appellant is seeking an award of death pension benefits.

Pension is a monthly or other periodic payment made by VA to 
a veteran because of service, age, or nonservice-connected 
disability, or to a surviving spouse or child of a veteran of 
a period of war because of the nonservice-connected death of 
the veteran. 38 U.S.C.A. §§ 1521, 1541. The amount of pension 
actually received is the difference between the recipient's 
countable income and the maximum annual rate permitted by VA 
given the recipient's circumstances. Pension is not payable 
if the recipient's countable annual income exceeds the 
maximum limitation given the recipient's circumstances as set 
forth in the legislation. See generally 38 U.S.C.A. §§ 101, 
1501 et seq.

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the surviving spouse's 
annual family countable income from the maximum annual 
pension rate applicable to the surviving spouse's 
circumstances. The maximum annual pension rate (MAPR) is 
adjusted from year to year. Effective December 1, 2003, the 
MAPR for an otherwise eligible claimant, without dependent 
child, was $6,634. See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, 
Appendix B.

In determining the surviving spouse's annual countable 
income, payments of any kind from any source shall be counted 
as income during the twelve-month annualization period in 
which received, unless specifically excluded. See 38 U.S.C.A. 
§ 501; 38 C.F.R. §§ 3.271, 3.272. Whenever there is a change 
in the maximum annual pension rate, or in the surviving 
spouse's family income, the monthly rate of pension payable 
shall be adjusted effective the date of change. See 38 
U.S.C.A. § 501; 38 C.F.R. § 3.273. Pension computations of 
income will include nonrecurring income for a full 12-month 
annualization period following receipt of the income. 
Nonrecurring income means income received or anticipated on a 
one-time basis during the 12-month annualization period 
(e.g., an inheritance). 38 C.F.R. § 3.271(3)(b).

Income from Social Security Administration benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income. Certain unreimbursed medical 
expenses (in excess of five percent of the MAPR) may be 
excluded from countable income for the same 12-month 
annualization period to the extent they were paid. 38 C.F.R. 
§ 3.272.

The record reveals a certificate of death, indicating that 
the veteran died December [redacted], 2003.  In January 2004, the 
appellant filed an informal claim for benefits, and in April 
2004 an "Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits By A 
Surviving Spouse" (VA Form 21-534) was received. The 
appellant has previously been identified by VA as the 
veteran's spouse. In the application for death benefits the 
appellant indicated that her countable income from the Social 
Security Administration was $831.60 per month, dating from 
January 2004. The appellant reported additional Medicare as 
$66.60 per month. No additional sources of income were 
reported. 

In May 2004, the RO notified the appellant that her claim for 
VA pension benefits was denied because her countable income 
exceeded the maximum annual pension rate. It was calculated 
that her annual Social Security benefits were $10,051.00, and 
that her Medicare expenses totaled $799.00. Social Security 
Administration records confirm benefit payments. 

In VA Forms 21-534, received in May and September 2004, the 
appellant reported $ 771 monthly Social Security benefits. 

In August 2006 the RO sent a letter to the appellant 
requesting additional information concerning any medical 
expenses that she may have paid. In an August 2006 response, 
the appellant reported that she had had two heart attacks and 
she had paid over $1100 in medical bills, after Medicare had 
paid their share. She stated that she was unable to pay the 
bills, and that she had to use oxygen and had not yet 
received the bills for the oxygen rental or portable bottles.  

Analysis      

The evidence shows that the appellant's income, at the time 
she submitted her death pension benefits claim in February 
2004, exceeds the statutory limits for entitlement to death 
pension benefits. This conclusion is primarily based on the 
appellant's claimed income of $10,051.00 from Social Security 
benefit payments. Those benefits are countable income. 38 
C.F.R. § 3.272(h). The appellant's countable income, even 
contemplating reported Medicare Payments of $799, exceeds the 
maximum annual death pension rate of $6,634.00, effective 
December 1, 2003. 

It is noted that medical expenses in excess of five percent 
of the maximum income rate allowable, which have been paid, 
may be excluded from an individual's income for the same 12-
month annualization period, to the extent they were paid. 38 
C.F.R. § 3.272(g)(1)(iii).  The appellant has reported 
additional medical expenses in the amount of $1100, and the 
costs of required oxygen equipment. She has not provided 
verification of those expenses. Reasonably considering those 
expenses, it is apparent that they would not reduce the 
veteran's income below the income limit of $6,634.      

The Board must find that the appellant's countable income 
exceeds the maximum annual income for death pension benefits 
for a surviving spouse. The Board recognizes the veteran's 
service, and is indeed sympathetic to the appellant's 
reported financial plight. However, the Board is bound by the 
laws enacted by Congress, regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department. In this case 
though, the law passed by Congress specifically prohibits the 
payment of VA death pension benefits to surviving spouses 
whose income exceeds certain levels, as does the appellant's. 
The appellant is entitled to resubmit a claim for death 
pension benefits should her accountable income change.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), it was held that 
where the law and not the evidence is dispositive, the claim 
should be denied due to the lack of entitlement under the 
law. Because the appellant's income exceeds the statutory 
limits, she is not legally entitled to death pension 
benefits. The appellant's claim of entitlement to death 
pension benefits must be denied.

 Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2006).

In July and October 2004, and in August 2006, VA sent letters 
notifying the appellant of the evidence necessary to 
establish her claims. The appellant has been informed of what 
she was expected to provide and what VA would obtain on her 
behalf, and asked her to provide VA with any evidence she may 
have pertaining to her appeal. The aforementioned letters 
satisfied VA's duty to notify. Any defect with respect to the 
timing of the notice requirement was harmless error.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the appellant in substantiating 
her claim. The duty to assist contemplates that VA will help 
the appellant obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d). VA has attempted to obtain 
all records identified by the appellant. VA obtained records 
of treatment of the veteran dating to September 2003. The 
appellant has not notified VA of any additional available 
relevant records with regard to her claim. VA also has 
procured a medical opinion concerning the relationship 
between the cause of the veteran's death and his service-
connected disabilities. As such, VA met its duty to assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the 
appellant. Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to death pension benefits is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


